Order filed, October 01, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00744-CV
                                 ____________

       ANTONIO VALDEZ AND MARIA LUISA VALDEZ, Appellant

                                         V.

BEATRICE MOSTI VALDEZ AND WELLS FARGO BANK, N.A., Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-199126


                                      ORDER

      The reporter’s record in this case was due September 29, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Karen Woolsey, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM